DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 6/24/19.
	Claims 1-20 are currently pending, and are subject to the following restriction requirement.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a method of using machine learning techniques to predict levels of user interaction and select targeted ads, classified in CPC class G06N20.
II.	Claims 8-14, drawn to a method of analyzing content based on user dwell and bounce times, classified in CPC class G06Q30.
III.	Claims 15-20, drawn to a method of generating training instances (based on impression data) that generate weights that are used to train a machine learning prediction model, classified in CPC class G06N20 and G06N7. 
	Inventions I, II, and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  See MPEP § 806.05(c). 
	In the instant case, the invention of group I has separate utility such as: using one or more second machine learning techniques to train, based on the first and second labels associated with the plurality of impressions, a skip prediction model; in response to receiving a content request: identifying a plurality of candidate content items and an entity that initiated the content request; for each candidate content item in the plurality of candidate content items: determining a first prediction based on the selection prediction model and the entity; determining a second prediction based on the skip prediction model and the entity; generating a score based on the first prediction and the second prediction; selecting a particular content item from among the plurality of candidate content items based on the score generated for each candidate content item in the plurality of candidate content items; -36-Docket No.: 60352-0389 (902526-US-NP)causing the particular content item to be transmitted over a computer network in response to the content request.  This separate use patentably distinguishes the invention from groups II and III, since these features are not limitations of those other independently claimed inventions.  Therefore, the invention of group I is a separately usable subcombination.  See MPEP § 806.05(d).
The invention of group II has separate utility such as storing, in association with a training instance, of the plurality of training instances, corresponding to said each selection, a first label that indicates that a content item, associated with said each selection, that was selected by an entity was not selected if the dwell time is less than a bounce time; storing, in association with the training instance corresponding to said each selection, a second label that indicates that the content item associated with said each impression was selected if the dwell time is greater than the bounce time.  This separate use patentably distinguishes the invention of groups I and III.  Therefore, the invention of group II is a separately usable subcombination.  See MPEP § 806.05(d).
The invention of group III has separate utility such as determining, based on the dwell time, a weight associated with the training instance; using one or more first machine learning techniques to train, based on the plurality of training instances and the weight determined for each training instance, a prediction model.  This separate use patentably distinguishes the invention of groups I and II.  Therefore, the invention of group III is a separately usable subcombination.  See MPEP § 806.05(d).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require different searches (e.g., searching differentclasses/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681